Title: From Thomas Jefferson to Thomas Appleton, 8 February 1824
From: Jefferson, Thomas,University of Virginia
To: Appleton, Thomas


                        
                        
                            
                            
                        
                    Notes of acct between the University & Thos Appleton1824. Feb. 8.by lre of this date 10. Capitals & 2 semi do for Rotunda wd cost 6,1401400 marble squares of 12.I. @ 22. D 50 c the hundred3156,455By proceeds of 4000.D. remitted3940.502514.50
                        
                    